Exhibit Newfield Exploration Announces Amendment of Tender Offer and Consent Solicitation for its 7 5/8% Senior Notes due 2011 FOR IMMEDIATE RELEASE Houston – February 4, 2010 – Newfield Exploration Company (NYSE: NFX) today announced that it has amended its previously announced tender offer and consent solicitation (the “Tender Offer”) for any and all of its outstanding $175,000,000 7 ⅝% Senior Notes due 2011 (the “Notes”), which commenced on January 20, 2010, and is described in the Offer to Purchase and Consent Solicitation Statement dated January 20, 2010 (the “Offer to Purchase”). The Tender Offer has been amended to (1) increase the Tender Offer Consideration (as defined in the Offer to Purchase) to $1,056 per $1,000 principal amount of the Notes and (2) provide that all holders of Notes tendered prior to the Expiration Date (as defined in the Offer to Purchase) will, upon acceptance thereof in accordance with the terms of the Tender Offer, be entitled to receive the
